       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 1 of 11



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JEREMY N. HENDON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4
     P.O. Box 683
 5   Washington, D.C. 20044
     202-353-2466 (v)
 6   202-307-0054 (f)
     Jeremy.Hendon@usdoj.gov
 7   Western.TaxCivil@usdoj.gov

 8   MICHAEL BAILEY
     United States Attorney
 9   Of Counsel
10
                                        IN THE UNITED STATES DISTRICT COURT
11                                           FOR THE DISTRICT OF ARIZONA

12    United States of America,           )
                                          )                  Case No.
13             Plaintiff,                 )
                                          )                  Complaint to Reduce Civil Penalty
14             v.                         )                  Assessments to Judgment
                                          )
15    Stephen M. Kerr,                    )
                                          )
16             Defendant.                 )
      ____________________________________)
17

18              Plaintiff, the United States of America (“United States”), brings this action to

19   collect unpaid federal penalty assessments and interest as provided by law, and to reduce

20   those assessments to judgment. Additionally, the United States intends to proceed under

21   the Federal Debt Collection Practices Act (28 U.S.C. § 3001 et seq.) to collect any
22   judgment it obtains in this case, including the use of all appropriate pre-judgment
23
     remedies, post-judgment remedies, and the additional surcharge as authorized by 28
24
      Complaint to Reduce Civil Penalties to Judgment                U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      1            Tax Division, Western Region
                                                                     P.O. Box 683
                                                                     Washington, D.C. 20044
                                                                     Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 2 of 11



 1   U.S.C. § 3011. In support of this action, the United States complains and alleges as

 2   follows:
 3                                                      INTRODUCTION
 4
                1.          This is a timely civil action brought by the United States to collect the
 5
     outstanding unpaid civil penalty assessments (31 U.S.C. § 5321(a)(5)), commonly known
 6
     as FBAR penalties, made against defendant Stephen M. Kerr for his failure to report his
 7
     interest in foreign bank accounts, as required by 31 U.S.C. § 5314 and the implementing
 8
     regulations promulgated thereunder.
 9
                2.           This action is brought with the authorization of the Secretary of the
10

11
     Treasury (see 31 U.S.C. § 3711(g)(4)(C)) and at the direction of the Attorney General of

12   the United States.

13                                                       DEFENDANT

14              3.          Defendant Stephen M. Kerr (“Defendant”) is a United States citizen, who

15   currently resides in Phoenix, Arizona.
16              4.          Jurisdiction over this action is conferred upon this district court by 28
17
     U.S.C. §§ 1331, 1345 and 1355.
18
                5.          Venue properly lies in the District of Arizona under 28 U.S.C. § 1391(b)(1)
19
     because Defendant resides within the judicial district. Further, venue is proper under 28
20
     U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to
21
     the claim occurred in this judicial district.
22

23

24
      Complaint to Reduce Civil Penalties to Judgment                      U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                       2                 Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 3 of 11



 1                                FOREIGN BANK OR OTHER FINANCIAL ACCOUNTS

 2              6.          31 U.S.C. § 5314 authorizes the Secretary of the Treasury to require United
 3   States persons to report certain transactions with foreign financial agencies. Under the
 4
     statute’s implementing regulations, “[e]ach United States person having a financial
 5
     interest in, or signature authority over, a bank, securities, or other financial account in a
 6
     foreign country shall report such relationship” to the Internal Revenue Service (“IRS”)
 7
     for each year in which such relationship exists. 31 C.F.R. § 1010.350(a).
 8
                7.          To fulfill this requirement, a person must file a Form TD F 90-22.1,
 9
     “Report of Foreign Bank and Financial Accounts,” commonly known as an “FBAR.”
10

11
     For the calendar years at issue, an FBAR was due by June 30 “of each calendar year with

12   respect to foreign financial accounts exceeding $10,000 maintained during the previous

13   calendar year.” 31 C.F.R. § 1010.306(c).

14              8.          31 U.S.C. § 5321(a)(5) provides for the imposition of civil penalties for

15   failure to comply with the reporting requirements of 31 U.S.C. § 5314.
16              9.          Defendant had a financial interest in four foreign bank accounts at Union
17
     Bank of Switzerland AG (“UBS”) and a financial interest in one foreign bank account at
18
     Pictet & Cie (“Pictet”) in Switzerland during at least years 2007 and 2008.
19
                10.         For each of the years 2007 and 2008, the amount in the UBS accounts and
20
     the Pictet account exceeded $10,000 in U.S. currency at any time during each year.
21
                11.         Defendant was required by law to file FBARs reporting his financial
22
     interest in each of the UBS accounts and the Pictet account for the years 2007 and 2008,
23

24
     as well as any other year that satisfied the FBAR reporting requirements.
      Complaint to Reduce Civil Penalties to Judgment                     U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      3                 Tax Division, Western Region
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 4 of 11



 1              12.         Defendant did not file FBARs that disclosed the UBS accounts or the Pictet

 2   account for the years 2007 and 2008.
 3              Willful Failure to File FBARs
 4
                13.         Defendant is a United States citizen. Defendant attended college at the
 5
     University of Colorado.
 6
                14.         Defendant owned and operated a number of businesses including CCN
 7
     Worldwide, Inc., a venture capital firm that provided financial capital to start-up
 8
     companies, and also provided services for businesses seeking to become publicly-traded
 9
     corporations through the use of mergers and acquisitions.
10

11
                15.         Between 2004 and at least 2007, Defendant and his business partner

12   obtained control of numerous shares of domestic corporations they had assisted in going

13   public.

14              16.         In 2006, Defendant and his business partner engaged attorney Christopher

15   M. Rusch (“Rusch”) to find ways to minimize their United States federal tax liabilities.
16   Rusch recommended setting up an active business in Switzerland to raise funds from
17
     non-U.S. investors and then investing those funds in various U.S. businesses to which
18
     Defendant and his business partner were providing services. Rusch informed Defendant
19
     that in order to obtain the benefit of limiting his domestic income tax liability from such
20
     activity, however, Defendant would have to give up control over the entities and bank
21
     accounts in Switzerland.
22
                17.         Defendant did not want to give up control over the foreign entities and bank
23

24
     accounts. Rusch then recommended using nominee directors in Switzerland that could be
      Complaint to Reduce Civil Penalties to Judgment                    U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      4                Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 5 of 11



 1   controlled. Rusch also recommended the manner in which the nominee corporations and

 2   accounts could be established.
 3              18.         Defendant agreed to the use of nominee directors that could be controlled.
 4
     Defendant also agreed to the use of nominee corporations and nominee individuals who
 5
     could be record title owners of the foreign accounts over which he would have all of the
 6
     financial interest.
 7
                19.         Even with the use of the nominee directors and corporations, Rusch advised
 8
     Defendant about reporting income from the newly-created Swiss investment company on
 9
     Defendant’s United States federal income tax returns and that income derived from the
10

11
     Swiss companies would be reported in the United States.

12              20.         Rusch also advised Defendant that if Defendant has signing authority or

13   control over a foreign bank account, then Defendant would have FBAR reporting

14   obligations in the United States.

15              21.         Beginning in October 2006, Rusch and Defendant began forming foreign
16   nominee corporations and opening Swiss bank accounts in the name of the foreign
17
     nominee corporations, but for the total benefit of Defendant.
18
                22.         Defendant opened an account at UBS in October 2006, account number
19
     ending 9734, in the name of Red Rock Investment, AG, for the benefit of Defendant.
20
     Werner Stoffel, a Swiss citizen, was named as Director of Red Rock Investment, AG.
21
     Defendant was the beneficial owner of this account. It appears that this account was
22
     closed in 2007.
23

24
      Complaint to Reduce Civil Penalties to Judgment                    U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      5                Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 6 of 11



 1              23.         Defendant opened another account at UBS in October 2006, account

 2   number ending 5796, in the name of Swiss Fidelity Investments, AG, for the benefit of
 3   Defendant. Mirjam Klingler, a Swiss citizen, was named as Director of Swiss Fidelity
 4
     Investments, AG. Defendant was a beneficial owner of this account. The account
 5
     instructions specified that account correspondence was to be sent to another nominee
 6
     entity called Nevastar Finance, SA, in Switzerland.
 7
                24.         Defendant opened another account at UBS in January 2007, account
 8
     number ending 9962, in the name of Red Rock Investment, AG, for the benefit of
 9
     Defendant. Werner Stoffel, a Swiss citizen, was named as Director of Red Rock
10

11
     Investment, AG, and a power of attorney for this account. Defendant was the beneficial

12   owner of this account. This account was funded by bearer shares delivered to UBS from

13   First Caribbean in Nassau, Bahamas.

14              25.         Defendant opened another account at UBS in November 2007, account

15   number ending 8593, in the name of Cyril Capital, LLC, for the benefit of Defendant.
16   Jerome Perucchi, a Swiss citizen, was named as Director of Cyril Capital, LLC.
17
     However, the “Profile for Clients” for this account stated that the beneficial owner “owns
18
     100% of the LLC.” Defendant was the beneficial owner of this account (and the LLC).
19
     The account instructions specified that account correspondence was to be sent to another
20
     nominee entity Nevastar Finance, SA, in Switzerland. Nevastar Finance, SA, was also
21
     noted as the power of attorney. This account was funded by bearer shares delivered to
22
     UBS from Scottsdale Bank in Arizona.
23

24
      Complaint to Reduce Civil Penalties to Judgment                 U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      6             Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 7 of 11



 1              26.         Defendant opened another foreign account in Switzerland in May 2007 at

 2   Pictet, account number ending 1531, in the name of Red Rock Investment, AG, for the
 3   benefit of Defendant. Werner Stoffel, a Swiss citizen, was named as Director of Red
 4
     Rock Investment, AG. Defendant was the beneficial owner of this account. The account
 5
     instructions specified that account correspondence was to be kept by Pictet for only one
 6
     year.
 7
                27.         With respect to at least some of the funds in the foreign bank accounts
 8
     described in paragraphs 22-26, above, UBS and/or Pictet was instructed to ultimately
 9
     transfer such funds to Rusch’s attorney trust account in the United States. Rusch then
10

11
     transferred the funds to accounts for the benefit of Defendant.

12              28.         Ultimately, neither Defendant nor his business partner took any effort to

13   find investors, set up a business office, hire employees, or even conduct any business

14   activity for their purported active Swiss business as described in paragraph 16, above.

15              29.         Defendant’s Swiss entity was used just to hold personal stock and personal
16   funds out of the reach of the United States government.
17
                30.         Defendant began using the services of Jane Hemminger, CPA, in the 1990s.
18
     In 2004 or 2005, Ms. Hemminger began preparing Defendant’s and his wife’s U.S.
19
     Individual Income Tax Return (Form 1040) and did so continuously through at least the
20
     2009 tax year.
21
                31.         Ms. Hemminger relied on the information provided by Defendant in order
22
     to prepare Defendant’s and his wife’s Forms 1040.
23

24
      Complaint to Reduce Civil Penalties to Judgment                    U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      7                Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 8 of 11



 1              32.         With respect to Defendant’s and Defendant’s wife’s 2007 Form 1040, Ms.

 2   Hemminger provided Defendant and his wife with a tax questionnaire asking them about
 3   their income and accounts, including whether they owned or had a financial or other
 4
     beneficial interest in any foreign bank accounts. Although Defendant and his wife signed
 5
     the tax questionnaire, they did not complete the form and did not answer the questions
 6
     about foreign bank accounts. Defendant did not otherwise disclose to Ms. Hemminger
 7
     the existence of any of his foreign bank accounts and she was not otherwise aware of
 8
     them. Defendant also did not disclose to Ms. Hemminger any sale of stock from a Swiss
 9
     bank or interest income from Swiss accounts. No interest income from any foreign
10

11
     account nor any income from the sale of stock was reported on Defendant’s and his

12   wife’s 2007 or 2008 Forms 1040. Defendant also never inquired of Ms. Hemminger

13   regarding any possible tax consequences of owning foreign accounts.

14              33.         On his Schedule B, Interest and Ordinary Dividends to Form 1040 for both

15   2007 and 2008, Defendant checked the box “no” regarding whether he had control of a
16   foreign account.
17
                34.         Once Ms. Hemminger was made aware of Defendant’s foreign accounts
18
     after the years at issue, she checked the box “yes” on the draft 2009 Form 1040, Schedule
19
     B, Interest and Ordinary Dividends, she prepared regarding whether Defendant had
20
     control of a foreign account.
21
                35.         Defendant never filed any FBARs for 2007 and 2008 to report his interest
22
     in his foreign accounts.
23

24
      Complaint to Reduce Civil Penalties to Judgment                   U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      8               Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 9 of 11



 1              36.         On December 8, 2011, a federal grand jury in the District of Arizona

 2   returned an Indictment against Defendant, his business partner, and Rusch. See United
 3   States v. Stephen M. Kerr, 2:11-cr-2385-PHX-JAT-DKD (ECF No. 1). Defendant was
 4
     charged, in relevant part, with Willful Subscription to False Individual Income Tax
 5
     Return for 2007 and 2008 and Willful Failure to File FBARs for 2007 and 2008. Id.
 6
     (Counts 2-3 and 6-7). On April 11, 2013, a jury convicted Defendant on Counts 2-3 and
 7
     6-7. Id. (ECF No. 288). On December 19, 2014, the United States Court of Appeals for
 8
     the Ninth Circuit affirmed Defendant’s conviction. See United States v. Quiel, 595
 9
     Fed.Appx. 692 (9th Cir. 2014).
10

11                    CLAIM FOR RELIEF: JUDGMENT FOR CIVIL PENALTIES
                                    (31 U.S.C. § 5321(a)(5))
12
                Liability for the Civil Penalty
13
                37.         During the calendar years 2007 and 2008, Defendant was a United States
14
     person within the meaning of 31 C.F.R. § 1010.350(b).
15
                38.         During the calendar years 2007 and 2008, Defendant had a financial
16
     interest, within the meaning of 31 C.F.R. § 1010.350(e), over the four UBS accounts and
17

18   the one Pictet account in Switzerland (“the Accounts”).

19              39.         The Accounts were bank accounts in a foreign country.

20              40.         During the calendar years 2007 and 2008, the balance in the Accounts

21   exceeded $10,000.
22              41.         Defendant failed to file any FBAR with regard to the 2007 and 2008
23
     calendar years as required by 31 U.S.C. § 5314 and 31 C.F.R. § 1010.306(c).
24
      Complaint to Reduce Civil Penalties to Judgment                   U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      9               Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-353-2466
      Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 10 of 11



 1              42.         The failure of Defendant to file an FBAR with regard to the 2007 and 2008

 2   calendar years was willful within the meaning of 31 U.S.C. § 5321(a)(5).
 3              Assessment and Collection of the Civil Penalty
 4
                43.         On or about December 21, 2017, a delegate of the Secretary of the Treasury
 5
     timely assessed civil penalties against Defendant Stephen M. Kerr in the total amount of
 6
     $3,800,970, due to the willful failure of Defendant to timely file FBARs to disclose the
 7
     Accounts to the IRS for the calendar years 2007 and 2008 (“FBAR Penalties”).
 8
                44.         A delegate of the Secretary of Treasury sent a notice of the assessments and
 9
     demand for payment to Defendant for the FBAR Penalties at Defendant’s last known
10

11
     address.

12              45.         In addition to the FBAR Penalties, Defendant owes late-payment penalties

13   pursuant to 31 U.S.C. § 3717(e)(2), and interest pursuant to 31 U.S.C. § 3717(a), and

14   applicable collection related fees pursuant to 31 U.S.C. § 3717(e)(1).

15              46.         As of October 11, 2019, the unpaid balance owed to the United States by
16   Defendant for the FBAR Penalties, the late payment penalty, applicable fees and interest,
17
     less any payments, was $4,281,350.12.
18
                47.         The United States is entitled to a judgment against Defendant in the amount
19
     of $4,281,350.12 as of October 11, 2019, plus statutory accruals as provided by law from
20
     that date until fully paid.
21

22

23

24
      Complaint to Reduce Civil Penalties to Judgment                    U.S. DEPARTMENT OF JUSTICE
      (Case No.                  )                      10               Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-353-2466
     Case 2:19-cv-05432-DJH Document 1 Filed 10/18/19 Page 11 of 11



 1             WHEREFORE, the United States requests that the Court:

 2                   A. Enter judgment in favor of the United States of America and against
 3                         Stephen M. Kerr, in the amount of $4,281,350.12 as of October 11, 2019,
 4
                           plus statutory accruals from that date until fully paid; and
 5
                     B. Award the United States of America its costs, and such other further relief
 6
                           as the Court deems just and proper.
 7

 8
               DATED this 18th day of October, 2019.
 9
                                                            Respectfully submitted,
10

11
                                                            RICHARD E. ZUCKERMAN
                                                            Principal Deputy Assistant Attorney General
12
                                                            /s/ Jeremy N. Hendon
13                                                          JEREMY N. HENDON
                                                            Trial Attorney, Tax Division
14                                                          U.S. Department of Justice
                                                            P.O. Box 683
15                                                          Washington, D.C. 20044
16                                                          MICHAEL BAILEY
                                                            United States Attorney
17
                                                            Of Counsel
18

19

20

21

22

23

24
     Complaint to Reduce Civil Penalties to Judgment                         U.S. DEPARTMENT OF JUSTICE
     (Case No.                  )                      11                    Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-353-2466
                     Case 2:19-cv-05432-DJH Document 1-1 Filed 10/18/19 Page 1 of 2
                                         UNITED STATES DISTRICT COURT
                                             DISTRICT OF ARIZONA


                                               Civil Cover Sheet
This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use only in the District of Arizona.

 The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                            Complaint or Notice of Removal.

 Plaintiff(s): United States of America                                 Defendant(s): Stephen M Kerr
County of Residence: Outside the State of Arizona                      County of Residence: Maricopa
County Where Claim For Relief Arose: Maricopa


Plaintiff's Atty(s):                                                   Defendant's Atty(s):
Jeremy N Hendon ( United States of America )
U.S. Department of Justice, Tax Division
P.O. Box 683, Ben Franklin Station
Washington, DC 20044-0683
(202) 353-2466



II. Basis of Jurisdiction:                 1. U.S. Government Plaintiff

III. Citizenship of Principal
Parties (Diversity Cases Only)
                          Plaintiff:- N/A
                        Defendant:- N/A

IV. Origin :                               1. Original Proceeding

V. Nature of Suit:                         690 Other

VI.Cause of Action:                        31 U.S.C. 5314, 5321 Suit to collect civil penalties for failing to file FBARs

VII. Requested in Complaint
                    Class Action: No
                 Dollar Demand: 4,281,350.12
                   Jury Demand: No

VIII. This case IS RELATED to Case Number 2:11-cr-2385-PHX-JAT (DKD) assigned to Judge Teilborg.

Signature: /s/ Jeremy N. Hendon
                 Case 2:19-cv-05432-DJH Document 1-1 Filed 10/18/19 Page 2 of 2
       Date: 10/18/2019
If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revised: 01/2014
